Citation Nr: 0628595	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
under Chapter 35, Title 38, United States Code, in the 
calculated amount of $3,115.96, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a Muskogee RO determination to retroactively 
reduce the appellant's educational assistance benefits under 
Chapter 35, Title 38, United States Code, for the following 
periods:  August 28, 2000 to December 15, 2000; January 22, 
2001 to May 17, 2001; and August 27, 2001 to May 16, 2002.  
The RO calculated that such reduction resulted in the 
overpayment of benefits in the amount of $3,115.96.  The 
appellant, who is the daughter of the veteran, appeals with 
respect to the validity of the debt.

In June 2005, the veteran appeared at the Seattle RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  In February 2004, the RO retroactively reduced the 
appellant's Chapter 35 educational assistance benefits for 
various periods between August 28, 2000 and May 16, 2002, on 
the basis of a compliance survey of Sierra Nevada College 
that had reportedly discovered that her school had certified 
her for more credit hours than she had actually completed 
toward her degree, and that instead of payments at the full-
time rate (i.e., 12 credit hours or more per semester) the 
appellant should have been paid at the 3/4 or 1/2 time rate; the 
RO calculated that the reduction in benefits resulted in an 
overpayment of $3,115.96.

2.  The appellant's official transcript shows that she was 
enrolled in and received the following credit hours toward 
her degree of Bachelor of Arts, with a Humanities major, at 
Sierra Nevada College:  12 credits for Fall 2000 period 
(August 28, 2000 to December 15, 2000), 15 credits for Spring 
2001 period (January 22, 2001 to May 17, 2001), 17 credits 
for Fall 2001 period (beginning August 27, 2001), and 22 
credits for Spring 2002 period (ending May 16, 2002); each of 
the appellant's earned credit hours contributed toward her 
undergraduate degree.


CONCLUSION OF LAW

The overpayment of Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, for the periods of 
August 28, 2000 to December 15, 2000, January 22, 2001 to May 
17, 2001, and August 27, 2001 to May 16, 2002, in the 
calculated amount of $3,115.96, was not properly created, as 
the appellant received payments to which she was legally 
entitled.  38 U.S.C.A. §§ 3500, 3501, 3532(a), 3680(a) (West 
1991, 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021, 
21.3130(b), 21.3131(a) (2000-2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  However, it does not 
appear that the VCAA is applicable to claims such as the one 
decided herein.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
For example, the Court in Barger held that the VCAA, with its 
expanded duties, is inapplicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found Title 38, 
United States Code, Chapter 51, which contains the laws 
changed by VCAA.  Similarly, the statute at issue in this 
matter is not found in Chapter 51 but in Chapter 35.

In any case, the Court has concluded that the VCAA was 
inapplicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.  

II.  Merits of Claim

Congress has declared that the educational program 
established by Chapter 35, Title 38, United States Code, is 
for the purpose of providing opportunity for education for 
children whose education would otherwise be impeded or 
interrupted by the disability or death of a parent from 
disease or injury incurred or aggravated in the Armed Forces 
and for the purpose of aiding such children in attaining the 
educational status which they normally might have aspired to 
and obtained except for the disability or death of such 
parent.  A child of a person who has a total disability 
permanent in nature resulting from a service-connected 
disability, or who died of a service-connected disability, is 
an eligible person for the purpose of Dependents' Educational 
Assistance benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).  

In this case, basic eligibility for Chapter 35 benefits has 
previously been established for the appellant, who is the 
veteran's daughter.  The issue here is a dispute over the 
validity of an overpayment established in her educational 
benefit account.  At her hearing in June 2005, the appellant 
testified that a clerical error must have been made, which 
resulted in an overpayment of $3,115.96.  She contends that 
she received the education benefits to which she was legally 
entitled, because she completed at least 12 credit hours per 
semester (i.e., full-time load) for the various periods 
between August 28, 2000 and May 16, 2002 in which she was 
enrolled and for which she was paid.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  38 
U.S.C.A. § 3680(a) (West 2002).  Whenever an overpayment has 
been made to an eligible person for DEA benefits, the amount 
of such overpayment shall constitute a liability of such 
eligible person to the United States.  38 U.S.C.A. § 3685(a) 
(West 2002).  

The overpayment in this case was apparently created as a 
result of the appellant having been paid Chapter 35 
educational assistance benefits on the basis that she was 
enrolled at Sierra Nevada College for various periods between 
August 2000 and May 2002, when the courses taken during those 
periods did not all apply towards her degree.  An overpayment 
in the amount of $3,115.96 was created in February 2004 when 
the RO retroactively reduced the appellant's educational 
assistance benefits for the periods in question following a 
compliance survey of Sierra Nevada College that had 
reportedly discovered that her school had certified her 
incorrectly.  

The RO indicated, in a statement of the case in September 
2004, that VA cannot pay for enrollments for the period of 
August 28, 2000 through May 16, 2002, which were not properly 
certified.  Specifically, the RO stated the following with 
regard to her certifications, benefit payments, and 
enrollments:  

You were certified for 12 hours and 
benefits were paid at the full time rate 
from August 28, 2000, through December 
15, 2000.  You were only enrolled in 9 
hours for this period and should have 
been paid at the 3/4 time rate.

You were certified for 18 hours and 
benefits were paid at the full time rate 
from January 16, 2001, through May 17, 
2001.  You were only enrolled in 9 hours 
for this period and should have been paid 
at the 3/4 time rate.

You were certified for 30 hours and 
benefits were paid at the full time rate 
from August 27, 2001, through May 16, 
2002.  You were only enrolled in 8 hours 
for the Fall 2001 term and 9 hours for 
the Spring 2002 term.  You should have 
been paid at the 1/2 time rate for the Fall 
2001 term and at the  3/4 time rate for the 
Spring 2002 term.

In a Report of Contact, dated in September 2004, the RO 
stated that during the compliance survey at Sierra Nevada 
College, it was found that hours certified were not pertinent 
to the appellant's degree of Bachelor of Art in Humanities.  
The RO noted that the appellant's transcript showed that she 
actually completed only the following credit hours that 
applied toward her degree:  9 hours for the Fall 2000 period 
(August 28, 2000 to December 15, 2000), 9 hours for the 
Spring 2001 period (January 22, 2001 to May 17, 2001), 8 
hours for the Fall 2001 period (beginning August 27, 2001), 
and 9 hours for the Spring 2002 period (ending May 16, 2002).  

The file before the Board does not contain any documentation 
from the compliance survey, nor were there any specific 
references to the appellant's transcript as to particular 
courses that the RO stated had applied or not applied toward 
the appellant's degree.  In any case, the appellant has since 
submitted a copy of her official transcript from Sierra 
Nevada College, signed and dated by the registrar.  This 
transcript clearly shows that she was enrolled in and 
received the following credit hours toward her degree of 
Bachelor of Arts, with a Humanities major:  12 credits for 
Fall 2000 period, 15 credits for Spring 2001 period, 17 
credits for Fall 2001 period, and 22 credits for Spring 2002 
period.  Each of these earned credit hours contributed toward 
her undergraduate degree

Thus, the appellant had been certified for at least 12 credit 
hours, and paid at the full-time rate, for each of the 
enrollment periods in question.  As noted, all of the credit 
hours applied toward her degree.  The basis for the RO's 
explanation in the statement of the case that the appellant 
was enrolled in less than 12 hours of courses that applied to 
her degree for each of the periods, and therefore was not 
entitled to education benefits at the full-time rate, is 
unclear.  

Regardless of the reason, a review of the appellant's 
official transcript from Sierra Nevada College shows that she 
was an above average student who took a full-time load for 
each of the enrollment periods at issue and graduated with 
honors from an accredited educational institution.  Moreover, 
VA records show that she was certified and furnished VA 
educational assistance for at least 12 credit hours (i.e., at 
the full-time rate) each semester, which is correct given the 
credit hours that she actually completed.  38 U.S.C.A. 
§ 3532(a) (West 1991, 2002); 38 C.F.R. § 21.3130(b), 
21.3131(a) (2000-2002, 2005).  

In conclusion, the Board finds that the overpayment amount of 
$3,115.96 for the periods of August 28, 2000 to December 15, 
2000, January 22, 2001 to May 17, 2001, and August 27, 2001 
to May 16, 2002, was not properly created because the 
appellant had received benefits to which she was legally 
entitled for those periods.




ORDER

As an overpayment of VA educational assistance benefits under 
Chapter 35, Title 10, United States Code, in the calculated 
amount of $3,115.96 was not properly created, the appellant's 
appeal is granted.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


